Citation Nr: 1809175	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty with the United States Army from November 1944 to July 1947.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2017, the Board remanded the issue of service connection for Parkinson's disease for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of SMC was also remanded at that time as an issue inextricably intertwined with the claim for Parkinson's disease.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Agency of Original Jurisdiction (AOJ) issued a SOC on November 8, 2017, continuing the denial of service connection for Parkinson's disease and returned the case to the Board.  

Generally, after a statement of the case has been issued, an appellant has 60 days to file a substantive appeal.  38 U.S.C. §7105(d)(3) (2012), 38 C.F.R. §§ 20.202, 20.302(b).  The record currently available to the Board contains no indication that a substantive appeal was received.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not jurisdictional and may be waived by VA as to the issues of timeliness, substance, or as to any issue embraced within the substantive appeal or as to the entirety of the claim or claims raised in the substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Considering the Board's prior finding that the issues of entitlement to service connection for Parkinson's disease and entitlement to SMC were inextricably intertwined, the Board finds that the RO's return of the case to the Board, prior to the expiration of the appellant's period to file his substantive appeal, is a waiver of the filing requirement.  Percy, 23 Vet. App. at 45 (citing Beyrle v. Brown, 9 Vet. App. 24 (1996), as an example where an appellant had not filed a substantive appeal, yet VA waived the filing requirement).  Moreover, the appellant's representative submitted a January 2018 brief indicating that the appellant continues to disagree with the RO's denial of service connection for Parkinson's disease.  Under these circumstances, the Board accepts jurisdiction of the issue of entitlement to service connection for Parkinson's disease.  

The Board notes that the appellant had requested a hearing which was scheduled for September 2017.  Neither the appellant nor his representative appeared for the hearing and neither has provided any cause for the absence.  Therefore, the Board finds that the request for a hearing on these issues has been withdrawn.  38 C.F.R. § 20.702(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his Parkinson's disease and associated symptoms are secondary to his service-connected traumatic brain injury (TBI) that occurred during a motor vehicle accident in January 1947.  The appellant has also claimed that SMC is warranted because he requires aid and attendance and/or is housebound as a result of his service-connected disabilities.

While it's unclear exactly when the appellant developed Parkinson's disease, it was first recorded in a January 1998 VA examination that he had received the diagnosis 6 to 12 months before the examination.  This diagnosis was later confirmed at a July 2006 VA neurological examination.  The appellant is already service connected for residuals from the TBI he suffered in January 1947.  The only question still outstanding is whether a causal relationship exists between the appellant's Parkinson's and his service-connected TBI.  

The available evidence of record addressing the etiology of the appellant's Parkinson's disease includes a July 2006 VA neurological consultation report which shows that the neurologist suspected that the appellant's Parkinson's disease was secondary to a prior generalized subcortical ischemia and subcortical lacunar infarcts, although he did not make a conclusive statement as to the disease's cause.  The treatment plan involved putting the patient on a drug called Sinemet.  The examiner explained that patients with subcortical ischemia Parkinson's do not respond to treatment with Sinemet as well as patients who have classic Parkinson's disease.  The Board finds the examiner's opinion as to cause, however, to be insufficient for determining service connection.  

At an October 2009 VA examination, the examiner reviewed the claims filed and interviewed the appellant and his wife.  In considering all of the evidence available, the examiner found that the question of a nexus could not be resolved without resorting to speculation.  The Board notes that at this examination, the appellant's wife, who his marriage certificate shows he married shortly after returning from Germany in 1947, stated that the appellant had "slowed thinking" after his accident in 1947.   

VA enlisted a private contract physician to perform a second examination in March 2011.  After taking the appellant's history and current symptoms, performing a full physical examination, and reviewing the appellant's records, the examiner found that the appellant's Parkinson's disease was not related to any past condition because it is an independent degenerative neurological disorder.  The Board finds this explanation inadequate because VA regulations and medical literature recognizes a link between TBI and Parkinson's disease.  38 C.F.R. § 3.310(d)(i) (providing for presumptive service connection on a secondary basis for Parkinson's disease if there is a diagnosis of a moderate or severe TBI in service).  While the appellant has not been diagnosed as having suffered a moderate or severe TBI and so cannot be presumptively service connected under 38 C.F.R. § 3.310(d)(i), this does not preclude a finding of service connection on another basis.  Cf. Combee v. Brown, 34 F.3d 1039; Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 3.303(d).  

Given the foregoing, the Board finds that an additional opinion is necessary to address the etiology of the appellant's Parkinson's disease.  As the issue of SMC is still inextricably intertwined with the issue of service connection for Parkinson's disease, the Board remands that issue for adjudication subsequent to adjudication of the issue of service connection for Parkinson's disease.  Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate with the claims file any VA clinical records dating from September 2016 to the present. 

2.  The AOJ should ask the appellant to submit or identify relevant private treatment records, as VA treatment records from September 2016 reveal that he suffered a stroke in July 2016 and thereafter discontinued treatment through the VA.

3.  The RO should obtain a medical opinion as to the etiology of the appellant's Parkinson's disease.  Access to the appellant's electronic claims folder must be provided to the clinician for review in connection with the rendering of an opinion.  After a review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not that the appellant's Parkinson's disease is causally related to his active service or any incident therein?  

If not, is it at least as likely as not that the appellant's Parkinson's disease is causally related to his service-connected TBI?  

If not, is it at least as likely as not that the appellant's Parkinson's disease is aggravated by his service-connected TBI?  

In providing the requested opinion(s) and rationale(s), the examiner should reference any relevant evidence of record, to include the appellant's spouse's statement at the appellant's October 2009 VA examination that the appellant returned from active service with slowed thinking and VA regulations recognizing a link between TBI and Parkinson's disease.  See 38 C.F.R. § 3.310(d)(i) (providing for presumptive service connection on a secondary basis for Parkinson's disease if there is a diagnosis of a moderate or severe TBI in service).

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




